THE COURT.
The facts in this case are similar to those set forth in the opinion in Fox-Woodsum Lumber Co. v. Bank of America, L. A. No. 14613 (ante, p. 14 [59 Pac. (2d) 1019]), this day filed, except that here the participation certificates were issued directly to the plaintiff. In other words, the plaintiff herein is the holder of original certificates, whereas the plaintiff in the Fox-Woodsum case was the assignee of the original holder of certificates, the bank having upon surrender to it of the original certificates issued and delivered to the plaintiff in the cited ease equivalent certificates in exchange. Our decision in the cited case makes this distinguishing circumstance immaterial.
Upon the authority of our decision in Fox-Woodsum Lumber Co. v. Bank of America, supra, and for the reasons therein mentioned, the judgment is reversed.